Citation Nr: 0115397	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with 
hyperthyroidism. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from August 1969 to March 
1972 and from June 1979 to December 1991.  He also has active 
service from March 1972 to June 1979, except for an 
unspecified 20 months of inactive service during that period.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for Graves' disease and hyperthyroidism. 

In its December 1997 decision, the RO also denied entitlement 
to service connection for memory loss, weight loss, upset 
feelings, nervousness, tiredness, and excessive sweating, as 
due to an undiagnosed illness.  The veteran perfected his 
appeal of this issue, but at his April 2001 personal hearing 
before a travel Member of the Board, he clarified the issue 
on appeal as Graves' disease and hyperthyroidism manifested 
by memory loss, weight loss, upset feelings, nervousness, 
tiredness, and excessive sweating.  

In February 2001 the veteran submitted a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) which he related to his service during the Persian 
Gulf War.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial procedural development and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence of record 
establishes Graves' disease and hyperthyroidism are not 
related to active service. 


CONCLUSION OF LAW

Graves' disease and associated hyperthyroidism were not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of military service (Form DD 214) 
establishes he served on active duty from August 1969 to 
March 1972 and from June 1979 to December 1991.  Form DD 214 
also shows active service from March 1972 to June 1979, 
except for an unspecified 20 months of inactive service 
during that period.    

The veteran is presently service-connected for hypertension, 
hemorrhoids, tinea and other fungus infections, low back 
pain, chronic neck pain status post cervical diskectomy, and 
an iliac crest bone graft scar.  He was also evaluated as 100 
percent disabled from February 1999 to June 1999 based on 
surgical or other treatment necessitating convalescence.  

The veteran's extensive service medical records reflect 
signs, symptoms, diagnoses, and treatment consistent with the 
previously adjudicated service-connected disabilities.  For 
instance, in August 1970, he complained of a sore back after 
undergoing a spinal tap.  In August 1976, he complained of 
neck pain of two weeks duration.  In May 1977, he was 
diagnosed with a two-year history of recurring tinea 
versicolor.  In May 1980, laboratory results were positive 
for fungus.  
Cervical radiculopathy was noted in 1985, and a compression 
fracture at C6 was discovered on X-ray in April 1986.  
In 1989, he experienced lightheadedness and dizziness 
requiring a trip to an emergency room, where he was assessed 
as having an elevated blood pressure.  In June 1990, he 
underwent hemorrhoidectomy for a two-year history of bleeding 
hemorrhoids.  A July 1991 individual sick slip form excused 
him from physical training or bending for 48 hours due to 
lower back pain.  

The veteran's periodic general medical examinations, 
including enlistment and separation examinations, were 
negative for any manifestations of Graves' disease and 
associated hyperthyroidism.  Aside from medical findings 
subsequently attributed to adjudicated service-connected 
disabilities, evaluations of multiple body systems were 
normal in August 1969, January 1972, November 1973, August 
1974, May 1978, and October 1991. 

In a January 1992 rating decision, the RO granted entitlement 
to service connection for hemorrhoids and chronic neck pain.  
In a September 1992 rating decision, the RO granted 
entitlement to service connection for hypertension.  In a 
February 1994 rating decision, the RO granted entitlement to 
service connection for tinea and other fungus.  

VA and private medical evidence on record for the post-
service period during which these claims were adjudicated 
only reflect symptoms consistent with the adjudicated 
disabilities.  The Montgomery, Alabama VA Medical Center 
(VAMC) completed a medical certification in June 1992 wherein 
only orthopedic complaints and hypertension were reported.  
Progress notes throughout 1996 show complaints and treatment 
for a urinary tract infection and foot pain and swelling, 
diagnosed as probable gout.  

In January 1997, the veteran complained of poor appetite, 
weight loss, and nervousness.  The following week, laboratory 
results from Southeast Alabama Medical Center, including 
results of a thyroid scan, showed elevated T3 and T4 levels, 
and he was thus diagnosed with hyperthyroidism.  

After referral to an endocrinologist, the veteran began 
treatment in January 1997.  In describing his present 
illness, he reported that over the prior 4 to 6 weeks, he had 
noticed a fairly rapid onset of nervousness, tremor, 
palpitations, heat intolerance, and 30-pound weight loss.  
The treating physician confirmed the diagnosis of Graves' 
disease with hyperthyroidism, further describing it as 
moderately severe.  Monthly treatment reports through May 
1997 show continued diagnosis of Graves' disease and 
hyperthyroidism with gradual improvement due to treatment.

VA conducted a general medical examination in August 1997.  
The veteran reported experiencing mild, bilateral abdominal 
pain and nausea beginning in January 1997.  The symptoms have 
lessened to some extent following his thyroid treatment, 
according to his account of his medical history.

VA also conducted a mental disorders examination in August 
1997.  The veteran reported quitting work in January 1997 
after becoming ill with Graves' disease.  His chief 
complaints during the examination were memory loss, cramps, 
shakes, and leg and arm pain.  He attributed his memory loss 
to his three months in Kuwait during the Persian Gulf War; he 
presented the July 1991 sick slip form, discussed above, 
which only showed he had back strain.  The examiner found no 
evidence of mental disorder, noting that even the complaints 
of memory loss were subjective and virtually unfounded, since 
short and remote memory were intact, although delayed.  Also, 
the veteran reported that he had regained the 50 pounds in 
weight he had lost earlier in the year.  

Treatment notes from 1998 to 1999 indicate a medical history 
of hyperthyroidism, but complaints at that time reverted back 
to orthopedic problems with his neck and back pain.  In 
February 1999, he underwent cervical diskectomy and fusion at 
C6-7.  It was for this surgical repair and recovery 
(necessitating convalescence) that he was evaluated as 100 
percent disabled from February 1999 to June 1999. 

Recently submitted treatment records from December 1999 to 
December 2000 show an ongoing diagnosis of and treatment for 
well-controlled hyperthyroidism, among other things.  

At the veteran's April 2001 hearing before a travel Member of 
the Board, he clarified that while he initially claimed an 
undiagnosed illness as a result of active service in the 
Southwest Asian Theater during the Persian Gulf War, he 
subsequently attributed his symptoms of fatigue, sweating, 
memory loss, weight loss, etc., to Graves' disease with 
hyperthyroidism.  Transcript, p. 6.  

The veteran stated that he was first diagnosed with Graves' 
disease four years after service.  Tr. p. 3.  He added that 
the symptoms he initially attributed to the Persian Gulf War 
were, according to one of his physicians, caused by Graves' 
disease and hyperthyroidism.  He nevertheless said that he 
had tiredness and sweating while in service and that he 
became extremely sick approximately three months after 
retirement from active service.  Tr., p. 4.  He noted that he 
currently suffers from chronic nervousness and poor memory.  
Tr., p. 5. 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102 (2000);  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
the issues on appeal have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist provisions as mandated by VCAA.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).

In August 1997, VA conducted a general medical examination 
and mental disorder examination.  Although the examiners did 
not directly indicate the etiology and onset of the veteran's 
Graves' disease and hyperthyroidism, they were thorough 
insofar as documenting his reported history of the disease 
process, and there was no apparent reason to refute his 
statements of post-service onset of the various alleged 
symptoms; the claimed disability is not entitled to any 
presumptive period.  There is no competent medical evidence 
of in-service incurrence, and this deficiency of evidence 
cannot be overcome by further VA examinations.  Thus, there 
is no reasonable possibility that further VA examinations 
would assist in substantiating the claim.  VCAA of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).


 
There exists no outstanding evidence that need be obtained by 
the RO.  In connection with the various rating decisions 
since 1992 pertaining to various unrelated claims, the 
veteran's service records for all periods of active service 
have been obtained.   

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to VCAA, without it first 
being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and he and his representatives have accordingly done 
so, as evidenced by the April 2001 hearing before a travel 
Member of the Board.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

VA has met its duty to assist, as mandated by VCAA.  The RO 
scheduled relevant examinations, identified relevant issues, 
and obtained relevant treatment records.  Having determined 
that this duty has been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.


II. Service connection  

As established by post-service medical records, the record 
contains more than adequate documentation of current 
disability because both VA and private physician records show 
treatment since 1997 for diagnosed Graves' disease with 
hyperthyroidism.  Hickson, supra.   




At his hearing in April 2001, the veteran testified that he 
continues to suffer from chronic nervousness and poor memory 
as a result of his hyperthyroidism and Graves' disease, for 
which he remains under treatment.

Thus, the claim for service connection for Graves' disease 
and associated hyperthyroidism turns to the question of 
whether the competent and probative evidence establishes that 
this disability was actually incurred in or aggravated by his 
active service, despite first being diagnosed post-service.  
Hickson, supra; 38 C.F.R. § 3.303, 3.303(b).  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The service medical records are entirely devoid of the 
claimed symptoms of his Graves' disease and hyperthyroidism.  
Despite service medical records extensively documenting a 
variety of disorders, many of which the veteran has since 
been granted service connection, there are no records 
evidencing hyperthyroidism manifestations such as extreme 
fatigue, memory loss, significant weight loss, excessive 
sweating, or uncontrollable tremors.  The veteran had 20 
years of military service sufficient for him to retire in 
December 1991, yet his entrance, reenlistment, and separation 
examinations, including his retirement examination in 1991, 
were negative for findings consistent with an onset of 
Graves' disease and hyperthyroidism.  


Therefore, the probative evidence shows that there is no 
evidence of in-service manifestation of the claimed disease 
entity, isolated or otherwise.  As importantly, without the 
claimed disease identity sufficiently established during 
service, a showing entirely after discharge for the purpose 
of showing chronicity would not support the claim.  38 C.F.R. 
§ 3.303(b).   

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet.   
App. 292, 297 (1992).

In the instant case, the only evidence relating the 
established hyperthyroid symptoms and subsequent diagnoses to 
service are the veteran's own statements (including medical 
reference to those statements), and even those statements 
lack probative value and are inconsistent at best.  

The veteran initially argued the applicability of law and 
regulations pertaining to Persian Gulf War veterans, implying 
his hyperthyroid symptoms were incurred during his months in 
Kuwait; he later indicated this was not so.  In any event, 
such a statement cannot constitute competent medical evidence 
since he is a lay witness who cannot render medical opinions 
on causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran had hyperthyroidism during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Also in favor of his claim, he testified at his hearing that 
he experienced tiredness and sweating while in service.  The 
service medical records simply do not corroborate his 
statement.  



Against the veteran's claim, he related his physician's 
belief that his reported symptoms of weight loss, memory 
loss, etc., were due to Graves' disease and hyperthyroidism 
rather than an undiagnosed Gulf War illness, and he testified 
that he was first diagnosed with the claimed disability four 
years post-service; since the disability at issue is not 
entitled to a presumptive period, such a statement, even when 
taken as true, clearly weighs against the claim.  For the 
same reason, his testimony that he was "real sick" about 
three months after active service does not support his claim.  

The probative evidence of record shows the veteran was 
initially diagnosed and treated for Graves' disease and 
associated hyperthyroidism in January 1997, more than five 
years after service.  Post-service records from 1992 through 
1996 make no mention of symptoms related to the claimed 
condition.  He related to VA examiners a history of 
hyperthyroid symptoms dating back no earlier than December 
1996, and this is consistent with the treating 
endocrinologist's records showing, as described by the 
veteran, a rapid onset of 4 to 6 weeks of the claimed 
symptoms.  Thus, the treatment records, as well as the VA 
examinations, from 1997 onward cast further doubt on the 
credibility of his statements of in-service incurrence and 
provide no additional evidence of in-service incurrence or a 
nexus opinion relating such back to service.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for Graves' disease and 
hyperthyroidism.  Gilbert, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for Graves' disease with 
hyperthyroidism is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

